Exhibit 10.1

NOTE AMENDMENT AGREEMENT

This NOTE AMENDMENT AGREEMENT (this “Amendment”), dated as of January 15, 2016
(the “Effective Date”), is entered into by and among AUTHENTIDATE HOLDING CORP.,
a Delaware corporation (the “Company” or the “Borrower”) and MKA 79, LLC the
holder (the “Holder”) of the Note (as such term is defined below).

WHEREAS, the Company has issued to the Holder a promissory note in the aggregate
principal amount of $320,000 (the “Note”) with a maturity date of December 31,
2015 (the “Maturity Date”);

WHEREAS, the Company seeks Holder’s consent to modify and extend the Maturity
Date of the Note to the date specified hereinafter and, in consideration
thereof, the Company and the Holder have agreed to the additional terms set
forth herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged the Company and the Holder agree as follows:

SECTION 1. Definitions. As used herein, terms that are defined herein shall have
the meanings as so defined, and terms not so defined shall have the meanings as
set forth in the Note.

SECTION 2. Amendments to the Prior Note. The Note is hereby amended as follows:

(a) The Note is hereby amended to modify the definition of the term “Maturity
Date” such that from and after the Effective Date of this Amendment, the term
“Maturity Date” shall mean April 15, 2016. Notwithstanding the foregoing,
however, the Holder may elect or agree to extend the Maturity Date by an
additional 90 days (an “Extension”); provided that the Holder shall give written
notice to the Borrower at least 30 days before such Maturity Date. The Holder
agrees to cooperate in good faith with the Borrower in determining whether to
extend the Maturity Date pursuant to this clause. Upon the election by the
Holder to extend the Maturity Date of this Note, the Maturity Date shall
automatically be amended to be the date that is 90 days following the initial
Maturity Date.

(b) The Note is hereby amended to add the following new section, to be
designated as Section 4, and which shall provide in full as follows:

Section 4. Conversion.

(a) Voluntary Conversion. At any time after the Effective Date, and until this
Note is no longer outstanding, the Principal Amount and interest under this Note
shall be convertible, in whole or in part, into shares of common stock of the
Borrower (the “Common Stock”) at the option of the Holder, at any time and from
time to time (subject to the conversion limitations set forth in Section 4(d)
and Section 4(e) hereof). The Holder shall effect conversions by delivering to
the Borrower a notice of conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. No ink-original Notice
of Conversion shall be required, nor shall any medallion guarantee (or other
type of guarantee or notarization) of any Notice of Conversion form be required.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Note to the Borrower unless the entire principal amount of this
Note has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Borrower shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Borrower may deliver an objection to any Notice of Conversion within two
(2) business days of delivery of such Notice of Conversion. In the event of any
dispute or

 

1



--------------------------------------------------------------------------------

discrepancy, the records of the Borrower shall be controlling and determinative
in the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $0.54 per share, subject to adjustment herein (the “Conversion
Price”).

(c) Mechanics of Conversion.

(i) Conversion Shares Issuable Upon Conversion. The number of shares of Common
Stock issuable upon a conversion of the Principal Amount of this Note and
accrued interest thereon (the “Conversion Shares”) shall be equal to the
quotient obtained by dividing (x) the outstanding principal amount of this Note
to be converted, plus the accrued and unpaid interest thereon which is to be
converted, by (y) the Conversion Price.

(ii) Delivery of Certificate Upon Conversion. Not later than three (3) business
days after each Conversion Date (the “Share Delivery Date”), the Borrower shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the number of Conversion Shares being acquired upon the conversion
of this Note.

(iii) Obligation Absolute. The Borrower’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any third party or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Borrower or any violation or alleged violation
of law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with the issuance of such Conversion Shares; provided,
however, that such delivery shall not operate as a waiver by the Borrower of any
such action the Borrower may have against the Holder. Nothing herein shall limit
a Holder’s right to pursue actual damages or declare an Event of Default
pursuant to the terms of this Note and the Holder shall have the right to pursue
all remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other section hereof or under applicable law.

(iv) Reservation of Shares Issuable Upon Conversion. The Borrower covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Notes), not less than 125% of such aggregate number of shares of the Common
Stock as shall be issuable (taking into account the adjustments and restrictions
of Section 4(e) upon the conversion of the then outstanding principal amount of
this Note. The Borrower covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and non-assessable.

(v) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Borrower shall round up such fractional share to the next whole
share.

(vi) Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Borrower shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Borrower shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Borrower the amount of such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

2



--------------------------------------------------------------------------------

(d) Holder’s Conversion Limitations. The Borrower shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s affiliates (as such term is defined in Rule 405 under the Securities
Act of 1933) (an “Affiliate”), and any Persons acting as a group together with
the Holder or any of the Holder’s Affiliates) would beneficially own in excess
of the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Borrower, in both cases which are subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Borrower each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and the Borrower shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Borrower’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Borrower, or (iii) a more recent written notice by the Borrower or the
Borrower’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Borrower shall
within two business days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Borrower, including this Note,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Borrower, may increase or decrease
the Beneficial Ownership Limitation provisions of this Section 4(d), provided
that the Beneficial

 

3



--------------------------------------------------------------------------------

Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
Beneficial Ownership Limitation provisions of this Section 4(d) shall continue
to apply. Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Borrower. The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.

(e) Certain Adjustments.

(i) Stock Dividends and Stock Splits. If the Borrower, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock,
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares or (iv) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Borrower, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Borrower) outstanding immediately before
such event, and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

(ii) Pro Rata Distributions. During such time as this Note is outstanding, if
the Borrower shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Note (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

(iii) Fundamental Transaction. If, at any time while this Note is outstanding,
(i) the Borrower, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Borrower with or into another Person,
(ii) the Borrower, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Borrower or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property

 

4



--------------------------------------------------------------------------------

and has been accepted by the holders of more than 50% of the outstanding Common
Stock, (iv) the Borrower, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the shares
of Common Stock of the Borrower are effectively converted into or exchanged for
other securities, cash or property, or (v) the Borrower, directly or indirectly,
in one or more related transactions consummates a business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person or group of Persons whereby such
other Person or group acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation in Section 4(d) on the conversion of this Note), the
number of shares of Common Stock of the successor or acquiring corporation or of
the Borrower, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Note is convertible immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 4(d) on the conversion of this
Note). For purposes of any such conversion, the determination of the Conversion
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one
(1) share of Common Stock in such Fundamental Transaction, and the Borrower
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. The Borrower shall cause any successor entity in a Fundamental
Transaction in which the Borrower is not the survivor (the “Successor Entity”)
to assume in writing all of the obligations of the Borrower under this Note and
the other Transaction Documents in accordance with the provisions of this
Section 4(e)(iii). Upon the occurrence of any such Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note and
the other Transaction Documents referring to the “Borrower” shall refer instead
to the Successor Entity), and may exercise every right and power of the Borrower
and shall assume all of the obligations of the Borrower under this Note and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Borrower herein.

(iv) Calculations. All calculations under this Section 4(e) shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4(e), the number of shares of Common Stock deemed to be issued
and outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Borrower) issued and
outstanding.

(f) Notice to the Holder.

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of Section 4(e), the Borrower shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

(ii) Notice to Allow Conversion by Holder. If (A) the Borrower shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the approval of any stockholders of the
Borrower shall be required in connection with any reclassification of the

 

5



--------------------------------------------------------------------------------

Common Stock, any consolidation or merger to which the Borrower is a party, any
sale or transfer of all or substantially all of the assets of the Borrower, or
any compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (D) the Borrower shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Borrower, then, in each case, the Borrower shall cause to be filed at each
office or agency maintained for the purpose of conversion of this Note, and
shall cause to be delivered to the Holder at its last address as it shall appear
upon the Borrower’s records, at least ten (10) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Borrower, the Borrower
shall not be required to provide such notice until such time as it makes public
disclosure of such event, at which point it shall simultaneously with its public
disclosure, provide notice to the Holder. The Holder shall remain entitled to
convert this Note during the period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

(c) The Note is hereby amended to delete the last sentence of paragraph 2 of the
Note and to replace such deleted text with the following provision:

At any time after the Effective Date, and from time to time, the Borrower may
deliver a notice to the Holder (an “Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Redemption Notice Date”) of its irrevocable
election to redeem some or all of the then outstanding Principal Amount of this
Note for cash in an amount equal to the Principal Amount noticed for redemption,
and all accrued but unpaid interest thereon, (such amount being the “Redemption
Amount”) on the 10th business day following the Redemption Notice Date (such
date, the “Redemption Date,” such 10 business day period, the “Redemption
Period” and such redemption, the “Redemption”). The Redemption Amount is payable
in full on the Redemption Date. The Borrower covenants and agrees that it will
honor all Notices of Conversion tendered from the time of delivery of the
Redemption Notice through 5:00 p.m. (New York time) on the business day
immediately preceding the Redemption Date. Unless a Holder elects to convert its
Note prior to the time and date specified above, each Holder shall, prior to
5:00 p.m. (New York time) on the Redemption Date, return any and all original
Notes to be redeemed to the Borrower (or such other place at set forth in the
Redemption Notice) and such certificates shall be duly endorsed or assigned
either to the Borrower or in blank.

(d) The Note is hereby amended to provide that Section 4, Section 5 and
Section 6 shall be renumbered amended as Section 5, Section 6 and Section 7 and
all references in the Note to Section 4, Section 5 or Section 6 shall be amended
to be references to Section 5, Section 6 or Section 7, as the case may be.

(e) The Holder hereby acknowledges that the shares of Common Stock which may be
issued upon conversion of the Note are subject to the terms and conditions of a
lockup agreement previously executed by the Holder and shall be restricted from
transfer in accordance with the terms and conditions of such lockup agreement.

 

6



--------------------------------------------------------------------------------

SECTION 3. No Defaults. The Borrower and Holder, by execution of this Amendment,
each hereby represent and warrant to the other, that as of the date hereof, no
Event of Default has occurred under the Note and no Event of Default exists or
is continuing with respect to the Note.

SECTION 4. Effect of Amendment. Upon the Effective Date of this Amendment,
(i) the applicable portions of this Amendment shall be a part of the Note and
the Note shall incorporate the provisions of Section 2 hereof, and (ii) each
reference in the Note to “this Note”, “this Agreement”, “hereof”, “hereunder”,
or words of like import, and each reference in any other document or agreement
to the Note shall mean and be a reference to the Note as amended hereby. Except
as expressly amended hereby, the Note (as it may have previously been amended)
shall remain in full force and effect in accordance with its terms, and is
hereby ratified and confirmed by the parties hereto. This Amendment shall be
affixed to the original of the Note and become a part thereof.

SECTION 5. Consent. Each of the Holder and the Borrower hereby consents to the
terms of the amendments to the Note contained in this Amendment. This Amendment
is not intended to serve as, and shall not be construed by operation of law or
otherwise, as a novation of the Note.

SECTION 6. Representations and Warranties. Each of the parties hereto represents
and warrants that it is duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing under the laws of the
jurisdiction of its formation, that it has all requisite power and authority to
enter into this Amendment and that this Amendment has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation. The Holder further represents and warrants that (i) it is the
beneficial or record owner of the Note originally issued to it, free and clear
of any and all pledges, liens, security interests, mortgage, claims, charges,
restrictions, options, title defects or encumbrances and (ii) such Holder has
not assigned, pledged or otherwise transferred the Note or any interest in the
Note.

SECTION 7. Governing Law; Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without reference to principles of conflicts of
law. Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment. This Amendment may be executed in any
number of counterparts, and by the parties hereto on separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement. Executed counterparts may be delivered via facsimile
or other means of electronic transmission. The Holder agrees that this Amendment
shall be affixed by each Holder to its Note and become a part thereof.

(b) This Amendment contains the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all prior arrangements
and understandings between the parties, either written or oral, with respect to
its subject matter. No provision of this Amendment may be waived, modified,
supplemented or amended except in a written instrument signed by the Borrower
and the Holder. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the rights at a
later time to enforce the same. No waivers of or exceptions to any term,
condition, or provision of this Amendment, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, condition, or provision. This Amendment shall be binding upon and shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

(c) The Holder has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this Amendment. The undersigned
Holder understands, confirms and agrees that counsel to the Borrower is not
acting as counsel to the Holder and the undersigned Holder has not relied upon
any legal advice except as provided by its own counsel.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives, as of the date first set forth
above

 

AUTHENTIDATE HOLDING CORP. By:  

/s/ Ian C. Bonnet

Name:   Ian C. Bonnet Title:   Chief Executive Officer

 

ACCEPTED AND AGREED: HOLDER: MKA 79, LLC By:  

/s/ J. David Luce

Name:   J. David Luce Title:   Principal Amount of Note: $320,000.00

 

8



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the Convertible Note
due October 15, 2016 of Authentidate Holding Corp., a Delaware corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

Conversion calculations:

 

Date to Effect Conversion: Principal Amount of Note to be Converted: Number of
shares of Common Stock to be issued: Signature:  

 

Name:  

 

Address for Delivery of Common Stock Certificates:

 

 

Or   DWAC Instructions: Broker No:  

 

Account No:  

 

 

9